I concur in the result reached in the majority opinion but I do not feel the reversal should be based upon a waiver of the right to transfer the partition proceedings from probate to equity. This presupposes an adversary partition proceeding in the probate court that could have been transferred to equity. But the other cotenants were not parties to the probate proceedings that resulted in the partition. I feel the record shows a voluntary partition by cotenants, which the probate court found was fair as to the ward's estate; that partition can be made in this manner; and that the probate court had jurisdiction to authorize and approve the voluntary partition.
There is no question but that partition between cotenants of realty may be accomplished by mutual consent. 40 Am. Jur., Partition, section 2; 47 C.J., Partition, section 1.
The fact that one of the co-owners is incompetent presents no bar to a voluntary partition where the guardian of the incompetent enters into the mutual agreement and the probate court is charged with the management of the incompetent's estate. In 47 C.J., Partition, section 10, the rule is stated:
"A voluntary partition of land which is just and equal, agreed upon by the guardian of an insane person and the other cotenants, is valid and will be upheld by a court having jurisdiction of the management of the estate of the insane person."
In this state the probate court's jurisdiction includes the "management * * * of the property" of persons subject to guardianship. Section 604.4, Code, 1946. And the guardian *Page 462 
for the property of an incompetent is "appointed to manage the same." Section 668.3 and section 670.1, Code, 1946.
In Bennett v. Arrowsmith, 101 Kan. 143, 144, 145, 165 P. 812, the guardian of a lunatic entered into a voluntary partition agreement for the land owned by the ward in cotenancy and when the agreement was presented to the probate court for approval that court held the "division was fair and just and equal, and if carried out would be to the benefit of the lunatic's estate" but that court held it "was without jurisdiction to authorize the partition." In reversing, the supreme court of Kansas quoted the statute giving probate courts jurisdiction over the "management" of such estates and held:
"It is settled law in this state that the probate court is a court of general jurisdiction with respect to the subjects committed to it * * * and manifestly one of those subjects is management of the estate of a lunatic.
"It has been said that cotenancy is an association compelled by interest, but reprobated by every other consideration. (Freeman on Cotenancy and Partition, p. 461, § 393.) A cotenant may compel partition, and because of this fact, voluntary partition is permissible. Voluntary partition may be made even by parol, if subsequently acted on * * *
"Consequently partition of land belonging to a person under guardianship is essentially management of his estate, within the meaning of the statute already quoted."
In Hunt v. Rabitoay, 125 Mich. 137, 143, 84 N.W. 59, 61, 84 Am. St. Rep. 563, it is stated:
"We think partition of lands by the guardians of infants and incompetents is fully sustained by the authorities as well as by reason. Either cotenant could compel a partition. What may be compelled by the law parties should be allowed to accomplish amicably, so long as no advantage is taken and the partition is equal."
In the instant case the probate court found the partition would be to the best interest of the ward's estate. He was careful to protect the ward's interest by ordering an appraisal by tracts and by appointing a guardian ad litem, but the actual *Page 463 
partition, which the court approved, was accomplished by a voluntary exchange of deeds between cotenants. No attack is here made on the fairness of the partition.
I would reverse on the ground that the probate court, clothed with powers to manage the ward's estate, had full jurisdiction to authorize and approve the voluntary partition.
OLIVER and BLISS, JJ., join in this special concurrence.